Title: [April 12. Sunday]
From: Adams, John
To: 


      April 12. Sunday On this day I had the honor to dine with the Prince de Tingry Duke de Beaumont, one of the four Captains of the Kings Guards at Versailles. He was of the illustrious House of Montmorency and with a large Company of Dukes and Dutchesses, in all the Pomp and Splendor of France. By this time, I began to catch the Sense, now and then of the Conversation in Society, but very imperfectly. A Conversation between the Prince de Tingry and My Colleagues I understood so well as to perceive that he was harranguing upon Tolleration and Liberty of Conscience. With an Air of great Condescention and Self complacency for his great Liberality, he vouched safe to acknowledge that although he should ardently desire the Conversion of all Protestants to the Catholick Religion yet he would not persecute them &c. Under a Picture of Sir Robert Walpole, was written 
       
        
         Edisti satis, lusisti satis, atque bibisti
         Tempus est abire tibi.
        
        Some one made an Amendment of bribisti instead of bibisti.
     